Citation Nr: 1235155	
Decision Date: 10/11/12    Archive Date: 10/17/12

DOCKET NO.  09-22 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of neck and back injury.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Durham, Counsel






INTRODUCTION

The Veteran served on active duty from December 1952 to December 1955.

This matter comes come before the Board of Veterans' Appeals (Board) on appeal from an April 2008 RO decision, which denied service connection for residuals of neck and back injury.

The Veteran requested on his June 2009 VA Form 9 Appeal to be scheduled for a Board hearing.  Subsequently, however, the Veteran requested in November 2011 that this hearing be canceled and that the Board continue to make a decision based on the evidence of record in the claims file.  As such, the Board finds that the Veteran's hearing request has been withdrawn and will proceed to adjudicate the claim as done below with no prejudice to the Veteran. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for residuals of a neck and a back injury.  After a thorough review of the Veteran's claims folder, the Board has determined that additional development is necessary prior to the adjudication of this claim.

The Veteran has asserted that he injured his neck and his back in 1953 or 1954 due to a parachute jump while stationed at Fort Bragg in North Carolina during active duty.

A March 2008 VA memorandum determined that the Veteran's service treatment records are unavailable for review.  The Veteran's DD-214 Form reflects that he was awarded the parachute badge during service. 

With regard to a current disability, recent VA medical records document complaints of neck pain and a diagnosis of cervical spondylosis.

In Charles v. Principi, 16 Vet. App. 370 (2002), the United States Court of Appeals for Veterans Claims (Court) held that under 38 U.S.C.A § 5103A(d)(2), VA was to provide a medical examination as "necessary to make a decision on a claim, where the evidence of record, taking into consideration all information and lay or medical evidence, [including statements of the claimant]," and where, the claimant had been diagnosed to have tinnitus, and had proffered competent lay evidence that he had had continuous symptoms of the disorder [i.e., ringing in the ears] since his discharge.  Because there was evidence of record satisfying two of the requirements of the statute, i.e., competent evidence of a current disability or recurrent symptoms, and evidence indicating an association between the appellant's disability and his active service, but there was not of record, competent medical evidence addressing whether there is a nexus between his tinnitus and his active service, VA was to provide the claimant with a medical "nexus" examination.

In this case, as the current medical evidence of record documents complaints of neck pain, and the Veteran is essentially asserting that he has had neck and back pain since service, an observation which he is competent to make, the Board finds that the necessity for a VA examination is shown for the proper assessment of the Veteran's claim for service connection for residuals of a neck and a back injury.  38 U.S.C.A. § 5103A (West 2002).  As such, this issue must be remanded in order to schedule the Veteran for a VA examination to determine whether he has a current neck or back disability of any kind that was caused or aggravated by his active duty service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).

Additionally, the Board notes that the Veteran indicated in a letter to his congressman that he had 4 honorable discharges from 1952 to 1964.  The claims file only contains a DD-214 Form for the period of December 1952 to December 1955.  Upon remand, the Veteran should be contacted to determine whether or not he was intending to indicate that he had additional service beyond the period of December 1952 to December 1955.  If so, service treatment records from the additional periods of service should be requested. 

Further, the Board notes that the claims file contains an April 1989 claim, in which the Veteran reported that he hurt his lower spine while working at G.E. in 1984.  The claims file reflects that the Veteran was awarded Social Security Administration (SSA) disability benefits beginning in November 1985.  The claims file contains no copies of any such SSA records.  

Under the Veterans Claims Assistance Act of 2000 (VCAA), when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This includes a duty to assist the Veteran in obtaining records in the custody of federal government agencies.  Id.  See also Tetro v. Gober, 14 Vet. App. 110 (2000).  Therefore, upon remand, any available SSA records relating to the Veteran's claimed neck or back disabilities should be obtained.  

Finally, as this issue is already being remanded, the RO/AMC should take this opportunity to obtain any and all relevant VA treatment records that have not yet been associated with the claims file.  







Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Contact the Veteran to verify his periods of service.  If he indicates that he had additional service beyond the period of December 1952 to December 1955, attempts should be made to obtain the service treatment records from these alleged periods.

2. Associate with the claims file any and all of the Veteran's SSA records.  Specifically, any SSA records concerning disability benefits awarded for a neck or a back disability must be obtained.  

3. Obtain any and all VA treatment records that have not yet been associated with the claims file, to include all records from VA facilities in Durham, North Carolina, and Fayetteville, Arkansas, from 2000 to the present.

4. Schedule the Veteran for a VA examination for his claimed residuals of a neck and a back injury.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of his symptoms relating to his claimed neck and back disabilities.  After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should diagnose the Veteran with any and all neck and back disabilities.  Then, an opinion should be provided as to whether it is at least as likely as not that any of the Veteran's currently diagnosed neck and back disabilities were caused or aggravated by his active duty service. 

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinions provided. 

5. Then, readjudicate the claim.  In particular, the RO should review all the evidence that was submitted since the statement of the case (SOC).  If the benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

